Citation Nr: 1740289	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  07-24 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a skin disorder, to include as a manifestation of an undiagnosed illness, or as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In October 2014, the Veteran testified before a Veterans Law Judge (VLJ) at a Board hearing held via videoconference.  A transcript of that hearing is of record.  In a July 2017 correspondence, VA notified the Veteran that the VLJ before whom he testified is no longer at the Board.  The Veteran was notified of his options, including his option to appear at another hearing.  The Veteran did not respond to the notice.  Therefore, the Board assumes that the Veteran does not want another hearing.

In March 2015, December 2015, and September 2016, the Board remanded this matter for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A skin disorder was not manifest in service, is not attributable to service, and is a disorder that has been attributed to a known clinical diagnosis.

2.  A skin disorder is not caused or permanently worsened by service-connected PTSD.





CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by service and is not due to an undiagnosed illness or other qualifying chronic disability occurring in a Persian Gulf Veteran.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.317 (2016).

2.  A skin disability is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran claims entitlement to service connection for a skin rash.  In the October 2014 Board hearing, the Veteran testified that his skin disorder arose from the helmet at his temple.  He stated that he noticed bumps on the sides of his temples when he was in Iraq.  The bumps were located where the helmet's leather band was sitting at his temples.  He testified that the bumps never went away.  The Veteran contended in the hearing that he believed the bumps to have been caused by the heat, the grime, and the environment.  In his substantive appeal VA Form 9, the Veteran asserted that the skin disorder was brought about by stress, heat and/or cold, and that it is due to his service-connected PTSD.

At the outset, the Board notes that the Veteran failed to report for a VA medical examination scheduled for September 23, 2016.  See November 2016 VA examination scheduling report.  The examination was deemed necessary by the September 2016 Board remand.  By regulation, individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.655 (2016).  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  Here, as the Veteran did not present good cause, the Board decides the case based on the evidence of record.

On this record, VA treatment records from June 2004 show painful, dry patches on both temples and behind the eyes, that the Veteran reported happen mainly in the summer.  He also reported a rash on his left leg for 6 months and a rash under the right arm that appeared within the last few days.  The assessment was tinea of the right axilla and eczema of the temples and legs.  

VA treatment records from May 2006 show an erythemic (red) patch in the right axillary region diagnosed as a first degree burn after a radiator cap blew off and burned the Veteran.  In November 2007, the Veteran reported that he had the rash at his temples for years.  VA treatment records for July 2014 show the presence of cellulitis in the left thigh.  

Based on the foregoing, the Board finds the Veteran has a current disability.  Whether any of the foregoing disabilities began in service or are related to service is the next step in the Board's analysis.

In that regard, service treatment records are devoid of complaints of, or treatment for, manifestations of a skin disorder.  In fact, in an August 1991 post deployment medical evaluation and an August 1991 Report of Medical History, the Veteran denied the presence of skin diseases.  

A May 1995 VA examination found no unusual skin eruptions.  A June 1995 VA examination found normal skin.  The Board finds that these objective medical reports contradict the Veteran's testimony that he had the skin rash since service.  Moreover, the August 1991 in-service reports post deployment to Iraq also contradict the Veteran's contention that he had a skin disorder when deployed to Iraq that continued until this day.  The Board places greater weight upon the service treatment records and the May and June 1995 VA examination reports, which are written records that do not rely upon memory, than it does on the Veteran's lay statements made many years after service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Thus, the Board finds by a preponderance of evidence that a skin disorder was not present in service, nor until at least two years after service.

The Board next examines whether the skin disorders may otherwise be attributed to service, including as due to an undiagnosed illness or due to the Veteran's service-connected PTSD.  In that regard, a March 2016 VA skin disorders examination is against the claim.  The examination resulted in a diagnosis of eczema of the bilateral temples.  At that time, the Veteran reported that in the early 1990's, whenever he would wear his helmet, rashes would develop on his temples.  The rashes would itch and burn.  They occurred when he was out in the sun, sweating.  The examiner opined that the Veteran's eczema less likely than not occurred in or was caused by service.  The examiner reasoned that, after a review of all available medical records and current peer reviewed medical literature, there are no medical records supporting a skin condition that began during service and has continued to date.  The examiner noted the Veteran's occupation as a tree trimmer, which the examiner stated could aggravate the disorder.  The examiner further stated that there are no medical records or objective findings supporting aggravation.

In its September 2016 remand, the Board essentially found this examination and its opinion inadequate because the examiner "failed to recognize the Veteran's statements that he observed a skin rash during service, and on and off thereafter."  Therefore, on remand, VA scheduled the Veteran for another VA examination, for which he did not report.  Consequently, the examination currently of record is insufficient upon which to base a decision, and the Board does not consider it.  

Unfortunately, no other competent evidence of record supports the claim.  There is no medical evidence of a nexus between service and the current disabilities.  There is also no medical evidence a link between the current disabilities and PTSD.  

The Veteran has suggested that environmental exposures caused his skin disorder and that PTSD caused or aggravates his skin disorder.  The Board finds the Veteran in this case has not demonstrated the competence necessary to offer such testimony.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, the matter of a link between the current disorders and service requires specialized education, training or experience, and it is not something that can be observed and described by a lay person.  The Veteran has not shown he has such specialized education, training, or experience.  The other criteria allowing lay evidence to be competent, set forth above, apply to diagnoses, not to the nexus element, and are therefore, irrelevant here.  Accordingly, the Veteran's contentions are not considered competent evidence.  

As there is no evidence in favor of a link between the environmental exposures in service and the current skin disorders, or PTSD and the current skin disorders, the Veteran has not established an essential element of his claim.

As to the Veteran's contention that his skin disorders are due to an undiagnosed illness related to service in Southwest Asia, the law provides that if a veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, then service connection may be established presumptively for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness if such illness became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  An "undiagnosed illness" is defined as one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Here, although the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, the Veteran's skin disorders have been diagnosed as tinea, eczema, and cellulitis.  The disorders, therefore, have been attributed to known clinical diagnoses.  Accordingly, service connection under the laws associated with an undiagnosed illness does not apply.

As there is no competent evidence for the in-service incurrence and nexus elements of his claim, service connection is not warranted.  The benefit of the doubt rule does not apply in this case, as the evidence is not in relative equipoise. 



ORDER

Service connection for a skin disorder is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


